DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, 13-14, 16-17, 19-23, 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-4, 7-11, 13-14, 16-17, 19-23, and 32 are objected to because of the following informalities:  
(1) Regarding claims 1-4, 7-11, 13-14, 16-17, 19-23:
Independent claims 1, 13, 19-23 all recite the following limitations:
“wherein the reference signal is a preamble;
wherein the reference signal includes at least two preambles,
wherein the preamble is a first preamble of the at least two preambles,”
It appears the two limitations are contradicting themselves, the examiner suggests amending the limitations to recites:
“wherein the reference signal comprises a first preamble;
wherein the reference signal further comprises a second preamble,

to distinguish between the multiple preamble as taught by the invention. 
(2) Regarding claim 32:
Line 14 recites “in aaccordance”; the examiner suggests correcting it to “in accordance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13, 19-23, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 2015/0282068 A1) in view of Bernhard et al. (US 2014/0176341 A1).
(1) Regarding claim 1:
Rajagopal discloses a data transmitter (AP as shown in figure 1) configured to send data in a manner that is time-synchronized with a reference signal (The packet includes a preamble that is used for synchronization, para. 0003) while using a frequency hopping pattern and/or time hopping pattern (In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104); 
wherein the reference signal is a preamble (STF 800 as shown in figure 8 comprises preambles, sub-band preamble sequence 820 and full-band preamble sequence 821 as shown in figure 8), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8), 
wherein the data transmitter is configured to send out the reference signal itself (the AP is transmitting the STF), 
wherein the data transmitter is configured to send out the preamble such that the preamble will be suitable, on a receiver side, for complete detection (When the client device detects energy in the sub-band corresponding to the STF first preamble sequence 820, the LNA is first adapted. The access point transmits the STF first preamble sequence 820 at 10*log10(n) decibels (dB) higher power than the transmit power of the second preamble sequence 821 in order to keep the total band power the same (i.e., same communication range) when all sub-ADCs are turned "ON" during the second preamble sequence 821, para. 0087); 
wherein the reference signal includes a first preambles (the STF 800 as shown in figure 8 comprises sub-band preamble sequence 820 and full-band preamble sequence 821 as shown in figure 8),
wherein the preamble is a first preamble (the examiner interprets the claimed first preamble as the STF 800 as shown in figure 8 comprises sub-band preamble sequence 820).
Rajagopal fails to disclose wherein the reference signal comprises a second preamble, wherein the data comprises at least two data packets, the data transmitter being configured to send out the at least two data packets in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram, the data transmitter being configured to split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the data transmitter is configured to split up the second preamble into at least two partial preambles and to send out the at least two partial preambles at a time and/or frequency interval in relation to each other, wherein the data transmitter is configured to provide the at least two preambles with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles.
However, in the same field of endeavor, Bernhard discloses wherein the data comprises a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), the data comprises at least two data packets, the data transmitter being configured to send out the at least two data packets in accordance with the frequency hopping pattern and/or time hopping pattern (The data packets may additionally also be transmitted on different frequency bands (frequency hopping), para. 0065), wherein the data is a telegram (the telegram or sensor data packet, para. 0064), the data transmitter being configured to split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract, A telegram is transmitted divided into n individual data packets, para. 0056), wherein the data transmitter is configured to split up the second preamble of the at least two preambles into at least two partial preambles and to send out the at least two partial preambles at a time and/or frequency interval in relation to each other, wherein the data transmitter is configured to provide the at least two preambles with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles (For the synchronization of the data packet in the data receiver 120 the means 104 for generating data packets of the battery-operated stationary sensor arrangement 100 may be implemented to divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030; as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other).
It is desirable wherein the data comprises at least two data packets, the data transmitter being configured to send out the at least two data packets in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram, the data transmitter being configured to split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the reference signal includes at least two preambles, wherein the data transmitter is configured to split up a second preamble of the at least two preambles into at least two partial preambles and to send out the at least two partial preambles at a time and/or frequency interval in relation to each other, wherein the data transmitter is configured to provide the at least two preambles with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles because it increase the SNR and range of the transmission and lower the transmission error probability (para. 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bernhard in the transmitter of Rajagopal for the benefit of improving the SNR and range of the transmission.
(2) Regarding claim 2:
Rajagopal and Bernhard together discloses all subject matter of claim 1, and Rajagopal further discloses the data transmitter being configured to transmit further data en bloc along with the preamble (as shown in figure 4, the PPDU 400 comprises payload 450, para. 0066).
(3) Regarding claim 7:
Rajagopal and Bernhard together discloses all subject matter of claim 1, and Rajagopal further discloses the data transmitter being configured to send out the preamble before the data (as shown in figure 4, para. 0066).
(4) Regarding claim 13:
Rajagopal discloses data receiver configured to receive data (client device 111-116 as shown in figure 1), or extract it from a buffer, while using a frequency hopping pattern and/or time hopping pattern in a manner that is time-synchronized with a reference signal (The packet includes a preamble that is used for synchronization, para. 0003; In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104); 
wherein the reference signal is a preamble (STF 800 as shown in figure 8 comprises preambles), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8), 
wherein the reference signal includes a first preambles (sub-band preamble sequence 820 and full-band preamble sequence 821 as shown in figure 8), 
wherein the preamble is a first preamble (sub-band preamble sequence 820 as shown in figure 8, para. 0087), 
Rajagopal fails to disclose wherein the reference signal comprises a second preamble, wherein the data includes at least two data packets, wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the data receiver is configured to combine the at least two data packets in order to obtain the telegram, wherein the second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles.
However, in the same field of endeavor, Bernhard discloses wherein the data comprises a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030), wherein the data includes at least two data packets (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract, A telegram is transmitted divided into n individual data packets, para. 0056), wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern (data packets may additionally also be transmitted on different frequency bands (frequency hopping), para. 0065; therefore, the receiver receives the data packet according to a frequency hopping pattern) wherein the data is a telegram that is split up into the at least two data packets (A telegram is transmitted divided into n individual data packets, para. 0056), each of the at least two data packets being shorter than the telegram (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract), wherein the data receiver is configured to combine the at least two data packets in order to obtain the telegram (at the data receiver 120, data packets have to be received error-free so that the telegram (sensor data packet) may be reconstructed error-free, para. 0053), wherein the reference signal includes the second preamble (divide a synchronization sequence into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein a second preamble of the at least two preambles is split up into at least two partial preambles (divide a synchronization sequence into partial synchronization sequences, para. 0030), wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other (as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other), wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles (divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030).
It is desirable for wherein the data includes at least two data packets, wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the data receiver is configured to combine the at least two data packets in order to obtain the telegram, wherein the reference signal includes at least two preambles, wherein a second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles because it increase the SNR and range of the transmission and lower the transmission error probability (para. 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bernhard in the receiver of Rajagopal for the benefit of improving the SNR and range of the transmission.
(5) Regarding claim 19:
Rajagopal discloses a system comprising a data transmitter (AP as shown in figure 1) configured to send data in a manner that is time-synchronized with a reference signal (The packet includes a preamble that is used for synchronization, para. 0003) while using a frequency hopping pattern and/or time hopping pattern (In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104); 
wherein the reference signal is a preamble (STF 800 as shown in figure 8 comprises preambles), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8), 
wherein the data transmitter is configured to send out the reference signal itself (the AP is transmitting the STF), 
wherein the data transmitter is configured to send out the preamble such that the preamble will be suitable, on a receiver side, for complete detection (When the client device detects energy in the sub-band corresponding to the STF first preamble sequence 820, the LNA is first adapted. The access point transmits the STF first preamble sequence 820 at 10*log10(n) decibels (dB) higher power than the transmit power of the second preamble sequence 821 in order to keep the total band power the same (i.e., same communication range) when all sub-ADCs are turned "ON" during the second preamble sequence 821, para. 0087); 
wherein the reference signal includes a first preamble (STF 800 as shown in figure 8),
wherein the preamble is a first preamble (the examiner interprets the claimed first preamble as the STF 800 as shown in figure 8),
a data receiver configured to receive data (client device 111-116 as shown in figure 1), or extract it from a buffer, while using a frequency hopping pattern and/or time hopping pattern in a manner that is time-synchronized with a reference signal (The packet includes a preamble that is used for synchronization, para. 0003; In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104); 
wherein the reference signal is a preamble (STF 800 as shown in figure 8 comprises preambles), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8).
Rajagopal fails to disclose in a data transmitter, wherein the reference signal includes a second preamble, wherein the data transmitter is configured to split up the second preamble of the at least two preambles into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles, and a data receiver, wherein the data includes at least two data packets, wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein receiver is configured to combine the at least two data packets in order to obtain the telegram. 
However, in the same field of endeavor, Bernhard discloses a data transmitter, wherein the reference signal includes a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030), wherein the data transmitter is configured to split up the second preamble into at least two partial preambles (divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030) and to send out the at least two partial preambles at a time and/or frequency interval in relation to each other (as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other), wherein the data transmitter is configured to provide the at least two preambles with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles (divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030), and a data receiver (data receiver 120 in figure 3), wherein the data includes at least two data packets (A telegram is transmitted divided into n individual data packets, para. 0056), wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern (as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other), wherein the data is a telegram that is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract), wherein receiver is configured to combine the at least two data packets in order to obtain the telegram (at the data receiver 120, data packets have to be received error-free so that the telegram (sensor data packet) may be reconstructed error-free, para. 0053). 
It is desirable wherein the reference signal includes a second preamble, wherein the data transmitter is configured to split up the second preamble of the at least two preambles into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles, and a data receiver, wherein the data includes at least two data packets, wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein receiver is configured to combine the at least two data packets in order to obtain the telegram because it increase the SNR and range of the transmission and lower the transmission error probability (para. 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bernhard in the receiver of Rajagopal for the benefit of improving the SNR and range of the transmission.
(6) Regarding claims 20 and 22:
Rajagopal discloses a method of a data transmitter (AP as shown in figure 1) (The steps of a method or algorithm disclosed herein may be embodied in a processor-executable software module that may reside on a non-transitory computer-readable or processor-readable storage medium, para. 0075) comprising:
sending out a reference signal (The packet includes a preamble that is used for synchronization, para. 0003);
transmitting data while using a frequency hopping pattern and/or time hopping pattern in a manner that is time-synchronized with the reference signal (The packet includes a preamble that is used for synchronization, para. 0003, In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104); 
wherein the reference signal is a preamble (STF 800 as shown in figure 8 comprises preambles), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8), 
wherein the data transmitter is configured to send out the preamble such that the preamble will be suitable, on a receiver side, for complete detection (When the client device detects energy in the sub-band corresponding to the STF first preamble sequence 820, the LNA is first adapted. The access point transmits the STF first preamble sequence 820 at 10*log10(n) decibels (dB) higher power than the transmit power of the second preamble sequence 821 in order to keep the total band power the same (i.e., same communication range) when all sub-ADCs are turned "ON" during the second preamble sequence 821, para. 0087); 
wherein the reference signal comprises a first preamble (STF 800 as shown in figure 8),
wherein the preamble is a first preamble (the examiner interprets the claimed first preamble as the STF 800 as shown in figure 8).
Rajagopal fails to disclose wherein the data comprises at least two data packets, wherein the at least two data packets are send out in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram, wherein the telegram is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, the reference signal comprises a second preamble, wherein the second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles.
However, in the same field of endeavor, Bernhard discloses wherein the data comprises a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein the at least two data packets are send out in accordance with the frequency hopping pattern and/or time hopping pattern (The data packets may additionally also be transmitted on different frequency bands (frequency hopping), para. 0065), wherein the data is a telegram (the telegram or sensor data packet, para. 0064), wherein the telegram is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract, A telegram is transmitted divided into n individual data packets, para. 0056), the reference signal comprises a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein the second preamble of the at least two preambles is split up into at least two partial preambles the synchronization sequence being split up into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles (For the synchronization of the data packet in the data receiver 120 the means 104 for generating data packets of the battery-operated stationary sensor arrangement 100 may be implemented to divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030; as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other).
It is desirable wherein the data comprises at least two data packets, wherein the at least two data packets are send out in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram, wherein the telegram is split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, the reference signal comprises a second preamble, wherein the second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles because it increase the SNR and range of the transmission and lower the transmission error probability (para. 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bernhard in the transmitter of Rajagopal for the benefit of improving the SNR and range of the transmission.
(7) Regarding claims 21 and 23:
Rajagopal discloses a method of a data receiver configured to receive data (client device 111-116 as shown in figure 1) (The steps of a method or algorithm disclosed herein may be embodied in a processor-executable software module that may reside on a non-transitory computer-readable or processor-readable storage medium, para. 0075), comprising:
receiving data while using a frequency hopping pattern and/or time hopping pattern in a manner that is time-synchronized with a reference signal (The packet includes a preamble that is used for synchronization, para. 0003; In a client device or receiver operation, the receiver waits (for example, camps) on a sub-band until the client device detects the reduced bandwidth preamble. Then the client device joins the hopping sequence for better acquisition, para. 0104);
wherein the reference signal comprises a first preamble (STF 800 as shown in figure 8 comprises preambles), 
wherein the preamble is transmitted en bloc at one frequency (the sub-band 820 is transmit on the frequency of ADC 1 as shown in figure 8), 
wherein the reference signal comprises a first preamble(STF 800 as shown in figure 8),
wherein the preamble is a first preamble (the examiner interprets the claimed first preamble as the STF 800 as shown in figure 8).
Rajagopal fails to disclose the reference signal further comprises a second preamble, wherein the data includes at least two data packets, wherein the at least two data packets are received or to extracted from the buffer in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the at least two data packets are combined in order to obtain the telegram, wherein the second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles.
However, in the same field of endeavor, Bernhard discloses the reference signal further comprises a second preamble (the synchronization sequence being split up into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein the data includes at least two data packets (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract, A telegram is transmitted divided into n individual data packets, para. 0056), wherein the at least two data packets are received or to extracted from the buffer in accordance with the frequency hopping pattern and/or time hopping pattern (For the synchronization of the data packet in the data receiver 120 the means 104 for generating data packets of the battery-operated stationary sensor arrangement 100 may be implemented to divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030; as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other), wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram (a generator for generating data packets which is implemented to divide the sensor data packet into at least two data packets, wherein each of the at least two data packets is shorter than the sensor data packet, claim 1, abstract), wherein the at least two data packets are combined in order to obtain the telegram (at the data receiver 120, data packets have to be received error-free so that the telegram (sensor data packet) may be reconstructed error-free, para. 0053), wherein the second preamble of the at least two preambles is split up into at least two partial preambles (divide a synchronization sequence into partial synchronization sequences, para. 0030, the examiner interprets the synchronization sequence that split into partial synchronization sequences as the claimed second preamble), wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles (For the synchronization of the data packet in the data receiver 120 the means 104 for generating data packets of the battery-operated stationary sensor arrangement 100 may be implemented to divide a synchronization sequence into partial synchronization sequences in order to provide each data packet with one of the partial synchronization sequences, para. 0030; as each packet is transmitted with a partial synchronization sequence and the packet may additionally also be transmitted on different frequency bands (frequency hopping) (para. 0065), therefore, the partial synchronization sequence of each packet is also transmitted in according to a hopping sequence, therefore, each partial synchronization sequence of each packet is send out at a time and/or frequency interval in relation to each other).
It is desirable for the reference signal further comprises a second preamble, wherein the data includes at least two data packets, wherein the at least two data packets are received or to extracted from the buffer in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the at least two data packets are combined in order to obtain the telegram, wherein the second preamble of the at least two preambles is split up into at least two partial preambles, wherein the at least two partial preambles are send out at a time and/or frequency interval in relation to each other, wherein the at least two preambles are provided with the at least two data packets, so that each of the at least two data packets comprises one of the at least two preambles because it increase the SNR and range of the transmission and lower the transmission error probability (para. 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Bernhard in the receiver of Rajagopal for the benefit of improving the SNR and range of the transmission.

Claims 3-4, 10-11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 2015/0282068 A1) in view of Bernhard et al. (US 2014/0176341 A1) as applied to claims 1 and 13 above, and further in view of Lacatus et al. (US 2014/0269842 A1).
(1) Regarding claim 3:
Rajagopal and Bernhard together discloses all subject matter of claim 1 but fails to disclose the data comprises preamble symbols. 
However, Lacatus discloses that in an embodiment, other than the indication of the next frequency 912, reference data packets 904 and non-reference data packets 906 may have the same packet structure, each including preamble/synchronization bits 908, a beacon ID 910 of the beacon transmitting the packet, a data field 914, and check values 916 (para. 0049).
It is desirable for the data comprises preamble symbols because it improves synchronization of the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of improving the synchronization of the data packet
(2) Regarding claim 4:
Rajagopal and Bernhard together discloses all subject matter of claim 1 but fails to disclose the data transmitter further being configured to send the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern.
However, Lacatus discloses the data transmitter further being configured to send the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern (Reference data packets 904 comprises preamble/sync 908 for synchronization of the data packet and reference data packet 908 transmitted by the beacon on the reference frequency and include an indication of the next frequency 912 on which the beacon will transmit the beacon signal (para. 0049) and use by a receiver to synchronize the modified frequency hopping pattern, therefore, the examiner interprets the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern).
It is desirable to have the data transmitter further being configured to send the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern because it avoid narrowband interference and reduces data loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of reducing data loss.
(3) Regarding claim 10:
Rajagopal and Bernhard together discloses all subject matter of claim 1 but fails to disclose the data transmitter being configured to transmit further data along with the preamble.
However, Lacatus discloses the data transmitter being configured to transmit further data along with the preamble (data field 914 is transmitted on reference data packet with the preamble as shown in figure 9, para. 0049).
It is desirable for the data transmitter being configured to transmit further data along with the preamble because it improves the utilization of the spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of improving the utilization of the spectrum.
(4) Regarding claim 11:
Rajagopal and Bernhard together discloses all subject matter of claim 10 but fails to disclose at least a portion of the further data transmitted with the preamble comprises information regarding the frequency hopping pattern and/or time hopping pattern of the data.
However, Lacatus discloses at least a portion of the further data transmitted with the preamble comprises information regarding the frequency hopping pattern and/or time hopping pattern of the data (next frequency field 912 in the reference data packet 908 indicates the frequency used for the next non-reference data packet, para. 0049).
It is desirable to have at least a portion of the further data transmitted with the preamble comprises information regarding the frequency hopping pattern and/or time hopping pattern of the data because it improves synchronization to the frequency hopping pattern and reduces data loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of reducing data loss.
(6) Regarding claim 14:
Rajagopal and Bernhard together discloses all subject matter of claim 13 but fails to explicitly disclose the data receiver further being configured to receive the data, or extract it from the buffer, while using the frequency hopping pattern and/or time hopping pattern in a manner that is frequency-synchronized with the reference signal.
However, Lacatus discloses the data receiver receives signal from a data transmitter configured to send the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern (Reference data packets 904 comprises preamble/sync 908 for synchronization of the data packet and reference data packet 908 transmitted by the beacon on the reference frequency and include an indication of the next frequency 912 on which the beacon will transmit the beacon signal (para. 0049) and use by a receiver to synchronize the modified frequency hopping pattern, therefore, the examiner interprets the data in a manner that is frequency-synchronized with the reference signal while using the frequency hopping pattern and/or time hopping pattern).
It is desirable to have the data receiver further being configured to receive the data, or extract it from the buffer, while using the frequency hopping pattern and/or time hopping pattern in a manner that is frequency-synchronized with the reference signal because it avoid narrowband interference and reduces data loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of reducing data loss.
(7) Regarding claim 16:
Rajagopal and Bernhard together discloses all subject matter of claim 13 but fails to explicitly disclose the preamble is received or extracted from the buffer along with further data.
However, Lacatus discloses the preamble is received or extracted from the buffer along with further data (reference data packet 904 comprises next frequency field 912 and data field 914 as shown in figure 9).
It is desirable to have the preamble is received or extracted from the buffer along with further data because it improves the utilization of the spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of improving the utilization of the spectrum.
(8) Regarding claim 17:
Rajagopal and Bernhard together discloses all subject matter of claim 16 but fails to explicitly disclose the data receiver being configured to receive the data, or to extract it from the buffer, while using the information regarding the frequency hopping pattern and/or time hopping pattern.
However, Lacatus discloses the further data that is received or extracted from the buffer along with the preamble comprises information regarding the frequency hopping pattern and/or time hopping pattern; the data receiver being configured to receive the data or extract it from the buffer, while using the information regarding the frequency hopping pattern and/or time hopping pattern (receiver receives the next frequency field 912 in the reference data packet 904, para. 0043); (the wireless tracking device processor may receive the carrier signal encoding the beacon signal by tuning its receiver according to the modified frequency hopping pattern. In this manner, the wireless tracking device may receive a beacon signal that changes (i.e., hops) frequencies according to the modified frequency hopping pattern, para. 0043).
It is desirable to have the data receiver being configured to receive the data, or to extract it from the buffer, while using the information regarding the frequency hopping pattern and/or time hopping pattern because it improves synchronization to the frequency hopping pattern and reduces data loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Lacatus in the transmitter of Rajagopal and Bernhard for the benefit of reducing data loss.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 2015/0282068 A1) in view of Bernhard et al. (US 2014/0176341 A1) as applied to claim 1 above, and further in view of Vermani et al. (US 2015/0009894 Al).
(1)    Regarding claim 8:
Rajagopal and Bernhard discloses all subject matter of claim 1, but fail to disclose the data transmitter being configured to send out the preamble at a data rate lower than that used for the data.
However, Vermani discloses preamble may be transmitted at a lower data rate (e.g. a lower MCS) (para. 0098).
It is desirable for the data transmitter being configured to send out the preamble at a data rate lower than that used for the data because it avoid data lost caused by fail to receive the preamble. Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to employ the teaching of Vermani in the transmitter of Rajagopal and Bernhard for the benefit of avoiding retransmission caused by failing to receive the preamble.
(2)    Regarding claim 9:
Rajagopal and Bernhard discloses all subject matter of claim 1, but fail to disclose the data transmitter being configured to send out the preamble with a modulation type or a modulation method different than those used for the data.
However, Vermani discloses preamble may be transmitted at a lower data rate (e.g. a lower MCS) (para. 0098).
It is desirable for the data transmitter being configured to send out the preamble at a data rate lower than that used for the data because it avoid data lost caused by fail to receive the preamble. Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to employ the teaching of Vermani in the transmitter of Rajagopal and Bernhard for the benefit of avoiding retransmission caused by failing to receive the preamble.

Allowable Subject Matter
Claims 31 are allowed.
Claim 32 is objected to for minor informality, but would be allowable if rewritten to overcome the objection.
The following is a statement of reasons for the indication of allowable subject matter:  
(1) Regarding claim 31:
The present invention describes a data transmitter configured to send data in a manner that is time-synchronized with a reference signal while using a frequency hopping pattern and/or time hopping pattern; wherein the data transmitter is configured to send out the reference signal temporally before the data, such that transmission of the reference signal is not superimposed by transmission of the data, wherein the reference signal includes at least two preambles, wherein the at least two preambles are transmitted on different frequencies, wherein a first preamble of the at least two preambles is transmitted en bloc, wherein a second preamble of the at least two preambles is transmitted en bloc, wherein the data comprises at least two data packets, the data transmitter being configured to send out the at least two data packets in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram, the data transmitter being configured to split up the telegram into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the first preamble is longer than each of the at least two data packets, wherein the second preamble is longer than each of the at least two data packets.  The closest prior art, Rajagopal et al. (US 2015/0282068 A1) in view of Bernhard et al. (US 2014/0176341 A1) together discloses a similar transmitter, but  fails to discloses wherein the reference signal includes at least two preambles, wherein the at least two preambles are transmitted on different frequencies, wherein a first preamble of the at least two preambles is transmitted en bloc, wherein a second preamble of the at least two preambles is transmitted en bloc, wherein the first preamble is longer than each of the at least two data packets, wherein the second preamble is longer than each of the at least two data packets.
(2) Regarding claim 32:
The present invention describes a data receiver configured to receive data, or extract it from a buffer, while using a frequency hopping pattern and/or time hopping pattern in a manner that is time-synchronized with a reference signal; wherein the reference signal is transmitted temporally before the data, such that transmission of the reference signal is not superimposed by transmission of the data, wherein the reference signal includes at least two preambles, wherein the at least two preambles are transmitted on different frequencies, wherein a first preamble of the at least two preambles is transmitted en bloc, wherein a second preamble of the at least two preambles is transmitted en bloc, wherein the data includes at least two data packets, wherein the data receiver is configured to receive the at least two data packets, or to extract them from the buffer, in accordance with the frequency hopping pattern and/or time hopping pattern, wherein the data is a telegram that is split up into the at least two data packets, each of the at least two data packets being shorter than the telegram, wherein the data receiver is configured to combine the at least two data packets in order to obtain the telegram, wherein the data receiver is configured to combine the at least two data packets in order to obtain the telegram, wherein the first preamble is longer than each of the at least two data packets, wherein the second preamble is longer than each of the at least two data packets.  The closest prior art, Rajagopal et al. (US 2015/0282068 A1) in view of Bernhard et al. (US 2014/0176341 A1) together discloses a similar receiver, but fails to disclose wherein the reference signal includes at least two preambles, wherein the at least two preambles are transmitted on different frequencies, wherein a first preamble of the at least two preambles is transmitted en bloc, wherein a second preamble of the at least two preambles is transmitted en bloc, wherein the first preamble is longer than each of the at least two data packets, wherein the second preamble is longer than each of the at least two data packets.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/17/2022